Citation Nr: 0820163	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for asbestosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board hearing in March 
2007.  A copy of that transcript is associated with the 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, essentially, that his asbestosis 
disability warrants a rating in excess of 10 percent 
disabling.  In July 2007, the Board remanded this case to 
afford the veteran a current VA respiratory examination 
corresponding to VA's rating criteria.  At that time, the 
record contained an August 2004 VA respiratory examination 
which showed that the spirometry appealed to be within normal 
limits, DLCO-SB was 75.7 percent predicted and FVC in one 
second was 97.3 percent predicted.  The record also included 
a private pulmonary function test (PFT) dated in March 2005 
which revealed that FVC in one second was 91 percent 
predicted. 
A private PFT dated in March 2007 was also included.  That 
examination showed FVC in one second was 84 percent predicted 
and "DLCOunc (ml/min/mmHg)" was 41 percent predicted.  It was 
noted by the examiner that the reduced diffusing capacity 
indicated a severe loss of functional alveolar capillary 
surface.  However, the diffusing capacity was not corrected 
for the veteran's hemoglobin.  The "unc" term appeared to 
represent diffusion capacity uncorrected as opposed to 
diffusion capacity corrected.  The diagnosis was minimal 
obstructive airways disease and severe diffusion defect.  

It was noted in the July 2007 remand that the private PFT of 
March 2007 did not indicate if the single breath method was 
used and the findings were not expressed in terms consistent 
with the VA rating criteria with regard to the DLCO results.  
Thus, the Board found that the veteran should be afforded a 
current VA respiratory examination corresponding to VA's 
rating criteria.  

Since the Board's remand, the veteran's file has been 
reviewed and a medical opinion has been issued.  In a 
September 2007 VA compensation and pension examination it was 
noted that the veteran's March 2007 PTF showed moderate 
airways obstructive disease and abnormal DLCO which was more 
likely than not is probably the result of multiple factors 
including his cigarette smoking of 60 pack years and probably 
progressive emphysema.  The examiner opined that it is less 
likely than not the result of his mild asbestos exposure in 
1950-54 with normal lung function for 50 years afterwards.  
The veteran was then afforded a PFT examination in October 
2007.  However, the examination does not seem to correspond 
with VA regulations and is inadequate for rating purposes.  
See 38 C.F.R. §§ 4.96(d)(1); 4.97, Diagnostic Code 6833.  The 
Board is of the opinion that a new VA examination is required 
to accurately assess the severity of the veteran's service- 
connected asbestosis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). Accordingly, the case is REMANDED for the 
following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed, which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
All notification  requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103,  5103A, 5107 (West 
2002); 38 C.F.R.  §§ 3.102, 3.159 (2007), 
and Vazquez- Flores v. Peake, No. 05-0355 
(U.S. Vet.  App. January 30, 2008), must 
be fully met. 
		
2.  Schedule the veteran for a VA 
pulmonary examination to determine the 
severity of his service-connected 
asbestosis disability.  The report must 
specifically include FVC percent predicted 
and DLCO (SB) percent predicted. The 
examiner should also indicate what 
specific symptoms are attributable to the 
service-connected asbestosis, as opposed 
to the other factors to include smoking 
and emphysema.  If possible, the examiner 
should provide DLCO(SB) and FVC 
measurements attributable only to the 
service- connected asbestosis.  If it is 
not possible or feasible to make the 
differentiation between the service-
connected and nonservice-connected 
disability, please expressly indicate this 
and explain why this cannot be done.

If test scores cannot be accurately 
obtained or if testing would pose an undue 
risk to the veteran's health, the examiner 
should render an opinion as to the level 
of severity of the disability in relation 
to the testing requested.  All opinions 
expressed must be supported by complete 
rationale.   

3.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue 
a Supplemental Statement of the Case 
(SSOC), and the veteran and his 
representative should be afforded time in 
which to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



